 

 

 

IN THE UNITED STATES DISTRICT COURT

2019 JUL 24 PM 3: 32
FOR THE SOUTHERN DISTRICT OF GEORGIA :

DUBLIN DIVISION

 

EUGENE WATERS,
Plaintiff,

V. CV 319-025
NATHAN BROOKS, Warden; RODNEY
MCCLOUD, Warden of Security;
KAREN THOMAS, Lieutenant; and

C.0. FNU WILLIAMS,

Ne ee ee ee ee ee ee

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiff's complaint for failure to state a claim upon which relief may be
granted, and CLOSES this Ave a acti

SO ORDERED yar day of July, 2019, at V Georgia.

dh,

UNITED STATES OI TRICT JUDGE

 
